342 Ill. App. 90 (1950)
95 N.E.2d 128
Edwin J. Blakley et al., Appellants,
v.
Albert Glass et al., Appellees.
Gen. No. 45,151.
Illinois Appellate Court.
Opinion filed November 14, 1950.
Released for publication December 1, 1950.
Bernard H. Bertrand, for appellants.
Defrees, Fiske, O'Brien & Thomson, for certain appellee.
Thomas J. Johnson, Jr., and Roger D. Swett, of counsel.
Goodspeed, Bates & Amundson and Irving Goodman, for certain other appellees.
Irving Goodman, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE SCHWARTZ.
Judgment affirmed.
Not to be published in full.